Citation Nr: 0512558	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  99-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a brain cyst, 
claimed as secondary to service-connected status post left 
mastoidectomy with bilateral hearing loss and left ear pain.  

2.  Entitlement to service connection for a left leg 
disability, claimed as secondary to service-connected status 
post left mastoidectomy with bilateral hearing loss and left 
ear pain.  

3.  Entitlement to an increased rating for status post left 
mastoidectomy with bilateral hearing loss and left ear pain, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 RO decision, which denied a 
compensable rating for residuals of a left ear mastoidectomy 
with bilateral hearing loss.  This case also comes to the 
Board on appeal from a November 1998 RO decision, which 
denied a TDIU.  In that same decision, the RO granted a 10 
percent rating for status post left mastoidectomy with 
bilateral hearing loss and left ear pain, effective in June 
1993; however, the veteran continued his appeal for an 
increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

This case also comes to the Board on appeal from a January 
2002 RO decision, which denied service connection for a brain 
cyst and a left leg disability, both  claimed as secondary to 
service-connected status post left mastoidectomy with 
bilateral hearing loss and left ear pain.  

In connection with the appeal, the veteran appeared at the RO 
and testified at two personal hearings.  In October 1999, he 
testified at a video conference hearing conducted by one of 
the undersigned Veterans Law Judges sitting in Washington, 
D.C.  In February 2005, he testified at a hearing conducted 
by another of the undersigned Veterans Law Judges who had 
traveled to the RO.  Transcripts of those hearings have been 
associated with the claims file.  

During the pendency of the appeal, the Board has remanded 
this case to the RO in August 1996 and October 2000, for 
additional development.  

The veteran in August 2000 submitted a motion to advance his 
case on the docket.  For good cause shown, the motion for 
advancement on the docket was granted in October 2000.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran is not shown to have clinically manifested 
symptoms of a brain cyst during his period of active duty or 
for many years thereafter.  

3.  There is no competent evidence to show that the veteran 
currently has a brain cyst that is due either to disease or 
injury in active service or to service-connected disability 
such as status post left mastoidectomy with bilateral hearing 
loss and left ear pain.

4.  There is no competent evidence to show that the veteran 
currently has a left leg disability that is due either to 
disease or injury in active service or to service-connected 
disability such as status post left mastoidectomy with 
bilateral hearing loss and left ear pain.  

5.  The veteran's status post left mastoidectomy with 
bilateral hearing loss and left ear pain is manifested by 
left ear pain, scarring of the left tympanic membrane, and 
hearing loss; bilateral hearing loss is manifested by no more 
than auditory acuity level I in the right ear and auditory 
acuity level I in the left ear.  

6.  The veteran's service-connected disabilities are status 
post left mastoidectomy with bilateral hearing loss and left 
ear pain, rated at 10 percent disabling, and tinnitus, rated 
at 10 percent disabling; he has at least an eleventh grade 
education with completion of two or three college semesters 
and work experience as an electronic technician but is 
unemployed; his service-connected status post left 
mastoidectomy with bilateral hearing loss and left ear pain 
in combination with his service-connected tinnitus are 
currently not shown to prevent him from securing and 
following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A brain cyst is not due to disease or injury that was 
incurred in or aggravated by service and did not proximately 
result from service-connected disability; nor may a brain 
cyst be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  

2.  A left leg disability is not due to disease or injury 
that was incurred in or aggravated by service and did not 
proximately result from service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected status post left 
mastoidectomy with bilateral hearing loss and left ear pain 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
including Diagnostic Codes 6100, 6200 (1999 and 2004).  

4.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to and following the RO decisions in July 1993, 
November 1998, and January 2002 and, as explained herein 
below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

In the VCAA notices sent to the veteran in June 2001 (with 
regard to the service connection claims) and in January 2003 
and June 2003 (with regard to the increased rating claims to 
include TDIU), the RO advised him of what was required to 
prevail on his claims, what specifically VA had done and 
would do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  In the 
respective notices, the RO specifically informed the veteran 
that VA would assist him in obtaining records from private 
and Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in the rating 
decisions in July 1993 and August 1994 (with regard to the 
increased rating claim), statements of the case issued to him 
in December 1993 (increased rating claim), March 1999 (TDIU 
claim), and December 2003 (service connection claims), and 
supplemental statements of the case issued to him in August 
1994, July 2002, and October 2003 relevant to the increased 
rating claims.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claims were denied and the evidence it had 
considered in denying the claims, to include the old and 
revised diagnostic criteria pertinent to the evaluation of 
disabilities of the ear.  In the statements of the case and 
supplemental statements of the case, the RO advised the 
veteran of the legal criteria governing entitlement to the 
benefits sought on appeal, with particular reference to 
38 C.F.R. § 3.159 and the United States Code cites relevant 
to the VCAA in the July 2002 and December 2003 statements.  
Further, the statements of the case and supplemental 
statements of the case provided the veteran an opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  Thus, through the documents 
mailed to the veteran, the RO informed the veteran of the 
information and evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at two personal hearings conducted in 
October 1999 and February 2005.  He has indicated that 
medical records in support of his claims may be obtained from 
the VA and private providers.  The RO subsequently obtained 
both VA records and private medical reports on behalf of the 
veteran, as well as records associated with his application 
and award of disability benefits from the Social Security 
Administration, for inclusion in the claims folder.  Further, 
VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA medical examinations in June 1993, October 
1996, March 2001, July 2001, and July 2003, specifically to 
evaluate the current nature and severity of his service-
connected ear disability and to determine the etiology of his 
brain cyst.  

Additionally, the Board notes that VA has not conducted 
medical inquiry in an effort to substantiate the veteran's 
claim of service connection for a left leg disability.  
38 U.S.C.A.§ 5103A(d).  Nevertheless, further development to 
obtain a physical examination with an opinion addressing the 
etiology of any left leg disability is not necessary because 
the veteran has not furnished one or more of the following:  
medical evidence of current disability, competent evidence of 
persistent or recurrent symptoms of disability since his 
discharge from active service, and competent medical evidence 
showing that his current disability may be related to service 
or injury therein.  The Board again emphasizes that the RO 
has sought to obtain all available records identified by the 
veteran, or at least informed the veteran of the necessity of 
submitting records to support his service connection claim.  
The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the Board's judgment, 
further delay of this case to obtain another examination 
and/or etiological opinion would be pointless because the 
status of the record as it now stands does not show a 
"reasonable possibility" that such assistance would aid the 
veteran's claim.  38 U.S.C.A. § 5103A.  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Service Connection Claims

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including malignant brain tumors or organic 
diseases of the nervous system, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.  With respect to 
secondary service connection, an analysis similar to Hickson, 
supra, applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

A.  Brain Cyst

The veteran claims that a brain cyst was related to his 
period of service and to his status post left mastoidectomy 
with bilateral hearing loss and left ear pain.  However, 
based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a brain cyst.  

Service medical records show no complaints, clinical 
findings, or diagnosis of a brain cyst or tumor.  Post-
service medical records show that the veteran was diagnosed 
with a craniopharyngioma (a brain tumor) by the VA in October 
1998, after complaining of a loss of smell.  He underwent 
surgery at Cedars-Sinai Medical Center in May 1999.  Reports 
of that operation indicate that the veteran was evaluated for 
the recent onset of anosmia, and while neurological 
examination was normal, an MRI evaluation of the brain showed 
a large, cystic suprasellar mass with significant compression 
of the optic apparatus.  There is no medical evidence showing 
that the veteran had manifested symptoms of the brain tumor 
until 1998, many years after his discharge from service.  

The veteran alleges that he had a cholesteatoma removed in 
service and that such could give rise to a brain cyst.  The 
record contains what appear to be private medical records 
dated in June 1967, after the veteran's military discharge, 
reflecting an impression of infected cholesteatoma of the 
left ear.  Nonetheless, there are no records on file that 
medically relate a brain cyst to a cholesteatoma or to a 
service-connected disability to include status post left 
mastoidectomy with bilateral hearing loss and left ear pain.  
In fact, a medical opinion was sought to address the question 
of a medical nexus between the veteran's brain cyst and his 
service-connected status post left mastoidectomy with 
bilateral hearing loss and left ear pain; however, a VA 
examiner in a July 2001 report specifically discounted such a 
relationship, stating that the craniopharyngioma had probably 
been present all his life and just became symptomatic as it 
grew very slowly.  

As the record now stands, there is no satisfactory proof that 
the diagnosed brain cyst, removed in 1999, is related to 
disease or injury in service or to service-connected 
disability.  As noted, service medical records are negative 
for clinical findings or diagnosis of a brain cyst, and the 
initial clinical finding of a brain cyst is many years after 
the veteran's November 1966 discharge from service.  Thus, 
service connection for a brain cyst on a presumptive basis 
under 38 C.F.R. § 3.309(a) is also not warranted, as a 
malignant brain tumor was not manifest within one year of his 
service discharge.  Further, as the brain cyst was not shown 
to be related to a service-connected disability, there is no 
basis of entitlement to secondary service connection under 
38 C.F.R. § 3.310.  In short, while there may be evidence of 
residuals of a resected brain cyst, the record does not 
contain medical evidence of a disability during service or 
medical evidence relating the current disability to a service 
injury or disease.  

The veteran's statements to the effect that his brain cyst is 
attributable to his service-connected ear disease, or to a 
cholesteatoma in service, lack probative value, particularly 
in light of the absence of any notations of a brain cyst (or 
cholesteatoma) contemporaneous with service.  Further, as a 
lay person, he is not competent to offer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

In view of these findings, service connection on direct, 
presumptive, and secondary bases is not in order for a brain 
cyst.  

The Board concludes that there is no competent evidence 
showing that the veteran currently has a brain cyst that is 
related to service or service-connected disability.  The 
weight of the evidence is against the veteran's claim of 
service connection for a brain cyst.  As such the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Left Leg Disability 

The veteran claims that a left leg disability was related to 
his period of service, to include his status post left 
mastoidectomy with bilateral hearing loss and left ear pain.  
He also asserts that he was hospitalized during service in 
1964 in regard to his left leg.  However, based on a careful 
review of the record, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a left leg disability.  

Service medical records show that in September 1964 the 
veteran was seen for an injury whereby he fell and hit the 
lateral side of his left leg, producing an abrasion.  He was 
given crutches.  X-rays of the tibia and fibula were 
negative.  The diagnosis was sprain of the left ankle.  On an 
October 1966 physical examination for separation purposes, 
the lower extremities were evaluated as normal.  

Post-service medical records show that on a VA examination in 
October 1977, the veteran complained of leg pains at times.  
On examination, the complaints were noted as being related to 
pain radiating from the low back down the right leg.  
Subsequent outpatient records note treatment for pain in the 
lower leg.  While the veteran testified that his left leg 
bothered him intermittently after service, none of the 
records on file medically relates a left leg disability to 
the veteran's period of service or to a service-connected 
disability to include status post left mastoidectomy with 
bilateral hearing loss and left ear pain.      

In fact, as the record now stands, other than notations of 
lower leg pain, there is no medical evidence of a current 
diagnosis relevant to the left leg on any clinical record.  
The reports of lower leg pain cannot constitute a current 
disability for compensation purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted"); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).

The VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements during this appeal to the effect 
that he has a left leg disability that is attributable to his 
period of service or to service-connected disability lacks 
probative value, particularly in light of the absence of a 
current diagnosis of a left leg disability.  Further, as a 
lay person, he is not competent to offer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has a left leg disability.  
The weight of the evidence is against the veteran's claim of 
service connection for a left leg disability.  As such the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Merits of the Claim for an Increased Rating for Ear 
Disease 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  

The veteran's service-connected status post left 
mastoidectomy with bilateral hearing loss and left ear pain 
is currently rated as 10 percent disabling under 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6200-6100.  The provision of 
38 C.F.R. §  4.27 (2004) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  

During the pendency of the appeal, and as noted in the 
October 2000 Board remand, the regulations pertaining to 
evaluating ear diseases were revised effective June 10, 1999.  
See 64 Fed.Reg. 25,202-10 (May 11, 1999).  According to 
governing legal precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03 (November 19, 2003), summary 
published at 69 Fed. Reg. 25,179-80 (May 5, 2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating spine disabilities 
apply prior to the changes in regulation and that the revised 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the revised regulations under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  The law, as applied to the 
existing facts of this case, is discussed herein below.  

Under the "old" applicable criteria for ear diseases, 
chronic mastoiditis is rated for impairment of hearing and 
suppuration.  38 C.F.R. § 4.87a, Diagnostic Code 6206 (1999).  
Chronic suppurative otitis media during the continuance of 
the suppurative process warrants a 10 percent rating.  
38 C.F.R. § 4.87a, Diagnostic Code 6200 (1999).  A note to 
this code states that it is to be combined with ratings for 
loss of hearing.  Disease of the auditory canal with 
swelling, dry and scaly or serous discharge, itching, 
requiring frequent and prolonged treatment warrants a 10 
percent rating.  38 C.F.R. § 4.87a, Diagnostic Code 6210 
(1999).  

Under the revised applicable criteria for ear diseases, 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps, is assigned a 10 percent rating.  
38 C.F.R. § 4.87, Code 6200 (2004).  A note following the 
code provides that hearing impairment and complications such 
as labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of the skull are evaluated separately.  

Chronic nonsuppurative otitis media with effusion (serous 
otitis media) and otosclerosis are rated in accordance with 
hearing impairment.  38 C.F.R. § 4.87, Codes 6201, 6202 
(2004).

As for the applicable criteria for evaluating hearing loss, 
given the audiometric findings in the veteran's case, his 
service-connected bilateral hearing loss is rated by the same 
method under both the old and new regulations.  See 38 C.F.R. 
§ 4.85 (1999 and 2004), § 4.86 (2004).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85.  Under 38 
C.F.R. § 4.86, exceptional patterns of hearing impairment, 
provides that when puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a) (2004).  

A careful review of the record shows that the veteran 
underwent several VA examinations in connection with his 
increased rating claim - in June 1993, October 1996, March 
2001, July 2001, and July 2003.  

As regards the veteran's hearing loss, of all the audiometric 
examinations conducted the July 2003 evaluation reflects the 
most severely disabling clinical findings; thus, discussion 
of earlier audiometric findings would be fruitless.  In July 
2003, the audiometric evaluation revealed the following pure 
tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 
Hertz:  30, 30, 45, and 45, for an average of 37 in the right 
ear; and 35, 30, 45, and 45, for an average of 38 in the left 
ear.  Speech recognition (per Maryland CNC) was 100 percent 
in the both ears.  The summary of the audiological test 
results reflected bilateral moderately severe sensorineural 
hearing loss from which the veteran would benefit from 
hearing aid amplification.  

These VA audiometric findings reflect level I auditory acuity 
in the right ear and level I auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Tables VI, VIA.  These numeric 
designations in combination correspond to a zero percent, or 
noncompensable, rating.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.  The medical record does not otherwise contain 
hearing test reports that suggest a more severe hearing loss 
than that shown by the VA examination report of July 2003.  
Therefore, according to applicable criteria for evaluating 
hearing loss, the veteran does not meet the requirements for 
a rating in excess of 10 percent.  

Further, application of the old and revised evaluation 
criteria for ear disease to the facts of the veteran's case 
does not result in a rating in excess of 10 percent.  Medical 
records, particularly VA outpatient records, are replete with 
complaints and treatment of left ear pain.  Additionally, VA 
examinations show that the residual effects of the left 
mastoidectomy consist of scarring of the left tympanic 
membrane and hearing loss (no cholesteatoma was identified).  
In any case, the veteran is rated at the maximum evaluation 
allowed under both old and revised evaluation criteria, to 
include those codes that rate the particular ear disease 
according to hearing impairment.  As previously noted, the 
veteran's hearing loss warrants no more than a noncompensable 
evaluation.  Further, revised Code 6200 provides in a note 
that certain complications are evaluated separately.  In the 
veteran's case, he is already separately rated for tinnitus, 
and there is no conclusive medical evidence in the claims 
file to associate any labyrinthitis, facial nerve paralysis, 
or bone loss of the skull with the service-connected left 
mastoidectomy and left ear pain.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), whether or not the veteran raised them.  For 
example, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  While the Board does not have 
the authority to assign an extraschedular rating in the first 
instance, there is, in any case, no basis for the Board to 
refer the case to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  There is no objective evidence, or statement 
from the veteran, to the effect that his service-connected 
ear disease and hearing loss presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
Therefore, the degree to which the veteran's hearing loss 
impairs him industrially has been adequately contemplated in 
the percentage schedular evaluation assigned for that 
disability (see 38 C.F.R. §§ 3.321(a), 4.1), and referral of 
the case for consideration of an extraschedular evaluation is 
not warranted.  In short, the Board finds no basis upon which 
to assign a higher disability evaluation.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to a compensable rating 
discussed herein above, that doctrine is not applicable and 
does not operate to assign any higher rating in this case.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Merits of the Claim for a TDIU 

The veteran contends that his service-connected disabilities 
prevent him from obtaining gainful employment.  Total 
disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities consist of 
status post left mastoidectomy with bilateral hearing loss 
and left ear pain, which is rated as 10 percent disabling, 
and tinnitus, which is also rated as 10 percent disabling.  
Thus, he does not satisfy the percentage rating standards for 
individual unemployability benefits, although consideration 
to such benefits on an extraschedular basis may be given.  
The issue then is whether his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's nonservice-connected disabilities nor his advancing 
age may be considered.  38 C.F.R. § 4.19.  Also, it is 
necessary that the record reflect some factor that places his 
case in a different category than other veterans with equal 
ratings of disability.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

After a careful review of the entire record, it is the 
Board's judgment that the evidence does not show that the 
veteran currently has been rendered unemployable based solely 
on his service-connected disabilities.  On his TDIU 
application dated in January 1998, the veteran claimed that 
he was unable to engage in substantially gainful employment 
due to his ear, back, and hip disabilities.  While the 
medical evidence clearly shows that his ear-related 
disabilities are productive of notable impairment, as 
discussed in part in this decision above, the objective 
medical evidence does not show that his service-connected 
disabilities, in and of themselves, result in 
unemployability.  

The veteran maintained on his TDIU application that he last 
worked full time in August 1991, when he became too disabled 
to work.  Most recently, he worked as an electronic 
technician for a company full-time from 1989 to 1991.  He 
indicated that since then he had neither tried to obtain 
employment nor had any education or training.  He also 
indicated that his education consisted of one year of 
college, with training as a computer technician from 1988 to 
1989 before he became too disabled to work.  Nevertheless, 
the Board finds that the disability picture provided by 
medical records does not demonstrate that the veteran's 
service-connected disabilities, to the exclusion of all other 
medical disability, prevent him from obtaining and 
maintaining gainful employment.  

As previously discussed in this decision, the medical records 
in the file show that the veteran's status post left 
mastoidectomy with bilateral hearing loss and left ear pain 
is currently manifested by left ear pain, scarring of the 
left tympanic membrane, and hearing loss, which is not more 
than 10 percent disabling according to rating criteria.  
Moreover, his service-connected tinnitus is evaluated as 10 
percent disabling.  Aside from these impairments, the medical 
records also show that the veteran has been treated for 
numerous other disabilities, to include low back disorder, 
aseptic necrosis of the hip, chronic sinusitis, abdominal and 
lower leg pains, and postoperative symptoms related to a 
brain cyst removal to include diabetes insipidus and 
insufficiency of the adrenal and gonadal glands.    

The Board recognizes that the veteran was awarded disability 
benefits by the Social Security Administration (SSA) in May 
1995, based on reconsideration after his initial claim had 
been denied.  In the decision, it was concluded that the 
veteran had been disabled since January 1992 and that he had 
an eleventh grade education and completed two or three 
college semesters.  It was further determined that the 
"severe" impairments that prevented him from performing 
more than sedentary work consisted of chronic low back pain, 
degenerative joint disease, gastritis, loss of hearing, 
history of alcohol abuse, and adjustment disorder.  It was 
also determined that the veteran's hearing loss, gastritis, 
adjustment disorder limitations of anger, loss of 
concentration, and his requirement for a stress-free 
environment had further reduced his ability to do substantial 
gainful activity to a level of less than sedentary work.  

While a decision of the SSA is not controlling on VA (see 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992)), it 
nevertheless demonstrates that the veteran has numerous 
physical and mental limitations, particularly a severe low 
back disability, that impact on his employability.  

The Board in October 2000 remanded the case to the RO for 
additional evidentiary development, to include a medical 
opinion describing any limitations on employability caused by 
the veteran's service-connected status post left 
mastoidectomy with bilateral hearing loss and left ear pain.  
In the resulting VA examination in March 2001, the examiner 
concluded that the veteran was medically unemployable; 
however, such opinion was based on not only "substantial 
audiologic disease" related to service and associated 
mastoidectomy with chronic hearing loss, but also status post 
resection of a craniopharyngioma performed in 1999 and 
severely limited range of motion of the lumbosacral spine.  
Thus, only in combination with other nonservice-connected 
disability was the veteran considered unemployable.    

From a longitudinal review of the evidence, it appears that 
the veteran is capable of work when his nonservice-connected 
disabilities are not considered.  While he has a somewhat 
limited education and occupational background, it cannot 
necessarily be concluded that he is unemployable given the 
current manifestations of his service-connected status post 
left mastoidectomy with bilateral hearing loss and left ear 
pain and tinnitus.  The record clearly shows that nonservice-
connected disabilities play a significant part in his 
functional impairment, which all together may preclude 
gainful employment.  However, as noted, such nonservice-
connected disabilities may not be considered in support of 
the TDIU claim.  

After consideration of the medical record and the veteran's 
contentions, the Board finds that weight of the evidence is 
against the veteran's claim for a TDIU rating.  Although his 
service-connected status post left mastoidectomy with 
bilateral hearing loss and left ear pain and tinnitus are 
significant, they are not of a level of impairment consistent 
with his being prevented from obtaining substantially gainful 
employment.  He has other disabilities that are nonservice-
connected and thus not for consideration in determining his 
unemployability.  There has been no convincing evidence 
submitted to support the position that the veteran would not 
be hired in a suitable form of gainful employment solely as a 
result of his service-connected disability.  For essentially 
the same reasons, referral for extraschedular consideration 
would not be appropriate.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to a TDIU rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a brain cyst, claimed as secondary to 
service-connected status post left mastoidectomy with 
bilateral hearing loss and left ear pain, is denied.  

Service connection for a left leg disability, claimed as 
secondary to service-connected status post left mastoidectomy 
with bilateral hearing loss and left ear pain, is denied.  

An increased rating for status post left mastoidectomy with 
bilateral hearing loss and left ear pain is denied.  

A total disability compensation rating based on individual 
unemployability due to service-connected disability is 
denied.    



________________________________         
_______________________________
                  Charles E. Hogeboom				          
N. R. ROBIN	
        Veterans Law Judge,   			  Veterans Law 
Judge,
    Board of Veterans' Appeals		         Board of 
Veterans' Appeals


_______________________________
	John E. Ormond, Jr.
	Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


